The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal taken by the defendant from a judgment of a justice of the peace of New Orleans, by which he was condemned to pay a fine of fifty dollars for keeping a disorderly house in Gallatin street, in the First Municipality, in violation of an ordinance of said municipality, approved the 6th of August, 1846, entitled “to prevent nuisances and to provide for the security of public decency.”
The objection first taken to the legality of this ordinance, on the ground of the want of power of the government of the municipality to enact, and such power being exclusively vested in the General Council, we think untenable: the law for the division of the city passed in 1836, clearly gives the power to the municipality.
It is also urged that the ordinance is illegal, because the same offence is made criminal by a law of the State. The act of March 19, 1818, subjects to fine and imprisonment whoever shall be guilty of keeping any disorderly inn, tavern, ale house, gaming house or brothel. The offences for which a fine is inflicted by the ordinance, are pot identical with those punishable under the statute. . There is a large class of nuisances of this kind against the public order not included in the statute, which it is the duty of the municipalities to Suppress, and for which the power has been delegated by the Legislature.
The judgment appealed from is therefore affirmed, with costs.